Name: Commission Regulation (EC) NoÃ 1014/2008 of 16Ã October 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Ã eskÃ © pivo (PGI), Cebreiro (PDO))
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  marketing;  consumption;  processed agricultural produce;  beverages and sugar
 Date Published: nan

 17.10.2008 EN Official Journal of the European Union L 276/27 COMMISSION REGULATION (EC) No 1014/2008 of 16 October 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Ã eskÃ © pivo (PGI), Cebreiro (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and pursuant to Article 17(2) thereof, the Czech Republics application to register the name Ã eskÃ © pivo and Spains application to register the name Cebreiro were published in the Official Journal of the European Union (2). (2) As no objections under Article 7 of Regulation (EC) No 510/2006 were received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the Register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 16, 23.1.2008, p. 14 (Ã eskÃ © pivo), OJ C 16, 23.1.2008, p. 23 (Cebreiro). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses SPAIN Cebreiro (PDO) 2. Foodstuffs listed in Annex I to the Regulation: Class 2.1. Beers CZECH REPUBLIC Ã eskÃ © pivo (PGI)